Title: To Thomas Jefferson from Hugh Thompson, 21 June 1808
From: Thompson, Hugh
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore 21 June 1808
                  
                  By the new line of Water Stages, arrived here yesterday from Philadelphia, I received two small Boxes forwarded by John Vaughan Esqr. of that city, which he requests me to have sent on to you, in the most expeditious manner possible.   I have in consequence of his instructions given them in charge to the Clerk of the Stage Office, who promises they shall go on by the Land conveyance, to leave this in the morning. 
                  I Remain With all due Consideration Sir/ Your Obedt Hble Servt.
                  
                     
                        Hu. Thompson 
                     
                  
               